Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 4/22/2022 that has been entered and made of record.
Response to after Non-Final
2.	Claim 1, 3-4 and 8, are currently amended. No new claims are added. No new matter is added. Claims 2 is cancelled.
Allowable Subject Matter

3.	Claims 1 and 3-20 are allowed.

 Following is Examiner's statement of reason for allowance.
 4.	Independent claim 1, 10 and 16 are allowable because prior art fails to 
teach or suggest, either alone or in combination, determining the reduction in entropy comprises: a speech processing apparatus comprising: a plurality of microphones configured to receive a plurality of input signals; and processing circuitry configured to, generate a spatial filtering signal corresponding to the plurality of input signals through spatial filtering, generate estimated noise information by integrating noise information generated based on a presence probability (PP) of a speech signal included in the plurality of input signals with a second noise information generated based on coherence information among the plurality of input signals, and generate an estimated speech signal by filtering the spatial filtering signal based on the estimated noise information.
5.	Claims 3-9 is allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the speech processing apparatus of claim 1.
6.	Claims 11-15 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim 10 as the speech processing apparatus of claim 10.
7. 	Claims 17-20 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim16 as the electronics device of claim 16.
8.	The closet prior art of Samuel P. Ebenzer, herein after Ebenzer (US 2019/0259381) in view of NPL "Dual microphone noise PSD estimation for mobile phones in hands-free position exploiting the coherence and speech presence probability,” 2013 IEEE International Conference and in further view of Jeffery Paul Bondy (US2012/0245927) teaches method and apparatus for speech processing but further fails to teach determining a speech processing apparatus comprising: a plurality of microphones configured to receive a plurality of input signals; and processing circuitry configured to, generate a spatial filtering signal corresponding to the plurality of input signals through spatial filtering, generate estimated noise information by integrating noise information generated based on a presence probability (PP) of a speech signal included in the plurality of input signals with a second noise information generated based on coherence information among the plurality of input signals, and generate an estimated speech signal by filtering the spatial filtering signal based on the estimated noise information.
9.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677